        Case 2:18-cv-00924-EFB Document 26 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VIRGIE WOOLSEY,                                    No. 2:18-cv-924-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          After this case was remanded for further proceedings, plaintiff filed a motion for

19   attorney’s fees pursuant to the Equal Access to Justice Act. ECF No. 23. As of the date of this

20   order, defendant has not filed either an opposition or a statement of non-opposition in response to

21   plaintiff’s motion. Accordingly, it is hereby ORDERED that, within 14 days of this order,

22   defendant shall file either (1) a stipulation and proposed order resolving plaintiff’s fee motion, or

23   (2) an opposition in response to plaintiff’s motion.

24   DATED: April 14, 2020.

25

26

27

28
